DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-16 are currently pending and have been examined herein. 

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klinger (PLOS ONE Vol 8 Issue 9 e74231 9 pages Sept 19, 2013).
Regarding Claim 9 Klinger teaches an assay that involves stimulation of PBMCs with pp65495 followed by flow cytometry 18 hours after the stimulation to capture cells based on expression of the activation marker CD137. Klinger teaches that the TCRβ repertoire was + and CD137− cells. Klinger teaches that pp65495-specific TCRβ clonotypes were expected to be present at much higher frequencies in the CD137+ population compared to the CD137− population. Klinger teaches that they identified 9 clonotypes that are substantially enriched (∼1,000 fold) in the CD137+ population compared to the CD137− population (Figure 3A). Klinger further teaches that to ensure that these cells were activated due to stimulation with the peptide, we performed a control experiment with no peptide. None of the 9 clonotypes that were enriched with the peptide in the CD137+ population enriched following incubation without peptide in CD137+ cells (Figure 3C) (see page 4, col 1). Additionally Klinger teaches that a similar set of clonotypes was identified using another indirect antigen stimulation assay (CD107). Specifically, we incubated PBMCs from an HLA A2+ donor with two commercially available and partially overlapping peptide pools (pp65 ‘PepMix’ and CEF+ pools). In this individual, we identified 6 antigen-specific clonotypes following incubation of cells with the pp65 PepMix pool of 138 partially overlapping peptides derived from CMV pp65 (Figure S4A). We identified 4 antigen-specific clonotypes following incubation of cells with the CEF+ peptide pool (Figure S4B). Three of the clonotypes identified with the pp65 pool were also identified with the CEF+ pool (page 4, col 2).  
Thus Klinger teaches a method of determining clonotypes of antigen-specific T cells in a sample comprising T cells.  
Klinger teaches (a) sequencing recombined nucleic acids encoding one or more TCR chains from a first portion of a sample to generate a first multiplicity of sequence reads obtained from T cells prior to antigen exposure of the sample from which clonotypes are determined, wherein the sequence is high-throughput sequencing.  In particular Klinger teaches they 
Klinger teaches (b) partitioning a second portion of the sample comprising T cells into a plurality of reactions and exposing each reaction mixture of the plurality of reaction mixtures to a plurality of antigens, wherein each antigen of said plurality of antigens is exposed to a unique and predetermined sub plurality of the plurality of reaction mixtures.  In particular Klinger teaches contacting PBMC cells with the following antigens (the single pp65495 peptide, the pp65 Pep Mix and CEF+) (page 4, col 1-2).
Klinger teaches (c) for each reaction mixture in the plurality of reaction mixtures, separating T cells that interact with one or more antigens in the plurality of antigens from the reaction mixture to obtain a subset of antigen-interacting T cells wherein each of the subsets of antigen-specific T cells corresponds to one reaction mixture in the plurality of reaction mixtures.  In particular Klinger teaches capturing T cells based on the expression of the activation markers CD137 or CD107 (page 4, col 1-2).  
 Klinger teaches (d) for each of the subsets of antigen-specific T cells separated in step (c), sequencing recombined nucleic acids encoding one or more TCR chain(s) or a portion thereof to generate a multiplicity of sequence reads obtained from each of the subsets of antigen-specific T cells from which clonotypes are determined, wherein the sequencing is high-throughput sequencing.  In particular Klinger teaches sequencing the recombined nucleic acids 
Klinger teaches (e) for each reaction mixture in the plurality of reaction mixtures, identifying a plurality of antigen-specific TCR chains by comparing the multiplicity of sequence reads obtained from each of the subsets of antigen-specific T cells in step (d) to the first multiplicity of sequence reads obtained from unstimulated T cells in step (a), wherein the frequency of the sequence reads for the antigen-specific TCR chains is increased in the multiplicity of sequence reads obtained from the subsets of antigen-specific T cells compared to the frequency of sequence reads for the antigen-specific TCR chains in the first multiplicity of sequence reads obtained from unstimulated T cells.  In particular Klinger compares the sequence reads from the antigen specific T cells to the sequence reads from the unstimulated T cells.  
Klinger teaches (f) for each of the one or more antigens of interest, identifying a clonotype of a T cell specific for the antigen of interest from the one or more TCR chains identified in step (e), wherein the clonotype frequency increases in substantially every subset of antigen-specific T cells in which the antigen of interest was present in the corresponding reaction mixture; and wherein the clonotype frequency does not increase in substantially every subset of antigen-specific T cells in which the antigen of interest was not present in the corresponding reaction mixture. In particular Klinger teaches that they identified 9 clonotypes that are substantially enriched (∼1,000 fold) in the CD137+ population compared to the CD137− population (Figure 3A). Klinger further teaches that to ensure that these cells were activated due to stimulation with the peptide, we performed a control experiment with no + population enriched following incubation without peptide in CD137+ cells (Figure 3C) (see page 4, col 1). 
Regarding Claim 11 Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies).  Thus Klinger teaches a method of reacting a plurality of antigens (pp65 PepMix and CEF+ pools) with T cells.
Regarding Claim 12 Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies).  Klinger teaches that following addition of the peptides, the cells were incubated for 18 hours (see page 2, col 1 and page 4, col 2).  Thus Klinger teaches a method of incubating the plurality of antigens (pp65 PepMix and CEF+ pools) with T cells for a predetermined interval (18 hours). 
Regarding Claim 13 Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies).  Klinger teaches that the pp65 PepMix is a pool of 138 partially overlapping peptides derived from CMV pp65 (page 4, col 2).  Thus Klinger teaches a method wherein the plurality of antigens comprises a plurality of peptides derived from a protein, and wherein the sample (PBMC cells) is derived from peripheral blood. 
Regarding Claim 14 Klinger teaches a method wherein antigen specific cells were captured based on expression of the activation marker CD137 or CD107 (page 4, col 1-2).  Thus Klinger teaches a method wherein the step of isolating is implemented with a binding compound specific for an activation marker. 



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012). 
Regarding Claim 1 Klinger teaches an assay that involves stimulation of PBMCs with pp65495 followed by flow cytometry 18 hours after the stimulation to capture cells based on expression of the activation marker CD137. Klinger teaches that the TCRβ repertoire was amplified and sequenced from sorted CD137+ and CD137− cells. Klinger teaches that pp65495-specific TCRβ clonotypes were expected to be present at much higher frequencies in the CD137+ population compared to the CD137− population. Klinger teaches that they identified 9 clonotypes that are substantially enriched (∼1,000 fold) in the CD137+ population compared to the CD137− population (Figure 3A). Klinger further teaches that to ensure that these cells were activated due to stimulation with the peptide, we performed a control experiment with no peptide. None of the 9 clonotypes that were enriched with the peptide in the CD137+ population enriched following incubation without peptide in CD137+ cells (Figure 3C) (see page 4, col 1). Additionally Klinger teaches that a similar set of clonotypes was identified using another indirect 
Thus Klinger teaches a method of determining TCRβ chains specific for one or more antigens of interest in a sample comprising T cells specific for a plurality of antigen.   
Klinger teaches (a) sequencing recombined nucleic acids encoding TCRβ chains from a first portion of a sample to generate a first multiplicity of sequence reads obtained from T cells prior to antigen exposure of the sample from which clonotypes are determined, wherein the sequence is high-throughput sequencing.  In particular Klinger teaches they performed a control experiment with no peptide and none of the 9 clonotypes that were enriched with the peptide in the CD137+ population enriched following incubation without peptide in CD137+ cells (page 4 col 1).  Further Klinger discloses high-throughput sequencing (page 1 col 1-2).  
Klinger teaches (b) partitioning a second portion of the sample comprising T cells into a plurality of reactions and exposing each reaction mixture of the plurality of reaction mixtures to a plurality of antigens.  In particular Klinger teaches contacting PBMC cells with the following antigens (the single pp65495 peptide, the pp65 Pep Mix, and CEF+) (page 4, col 1-2).
Klinger teaches (c) for each reaction mixture in the plurality of reaction mixtures, separating T cells that interact with one or more antigens in the plurality of antigens from the 
 Klinger teaches (d) for each of the subsets of antigen-specific T cells separated in step (c), sequencing recombined nucleic acids encoding TCRβ chains or a portion thereof to generate a multiplicity of sequence reads obtained from each of the subsets of antigen-specific T cells from which TCRβ clonotypes are determined, wherein the sequencing is high-throughput sequencing.  In particular Klinger teaches sequencing the recombined nucleic acids encoding TCRβ chains and then generating clonotypes (page 2, col 1 to page 3, col 3).  ).  Further Klinger discloses high-throughput sequencing (page 1 col 1-2).  
Klinger teaches (e) for each reaction mixture in the plurality of reaction mixtures, identifying a plurality of antigen-specific TCRβ chains by comparing the multiplicity of sequence reads obtained from each of the subsets of antigen-specific T cells in step (d) to the first multiplicity of sequence reads obtained from unstimulated T cells in step (a), wherein the frequency of the sequence reads for the antigen-specific TCRβ chains is increased in the multiplicity of sequence reads obtained from the subsets of antigen-specific T cells compared to the frequency of sequence reads for the antigen-specific TCRβ chains in the first multiplicity of sequence reads obtained from unstimulated T cells.  In particular Klinger compares the sequence reads from the antigen specific T cells to the sequence reads from the unstimulated T cells.  
Klinger teaches (f) for each of the one or more antigens of interest, identifying a TCRβ chain specific for the antigen of interest from TCRβ identified in step (e), wherein the frequency ∼1,000 fold) in the CD137+ population compared to the CD137− population (Figure 3A). Klinger further teaches that to ensure that these cells were activated due to stimulation with the peptide, we performed a control experiment with no peptide. None of the 9 clonotypes that were enriched with the peptide in the CD137+ population enriched following incubation without peptide in CD137+ cells (Figure 3C) (see page 4, col 1). 
Regarding Claim 4 Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies).  Klinger teaches that following addition of the peptides, the cells were incubated for 18 hours (see page 2, col 1 and page 4, col 2).  Thus Klinger teaches a method of incubating the plurality of antigens (pp65 PepMix and CEF+ pools) with the reaction mixture for a predetermined interval (18 hours). 
Regarding Claim 5 Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies).  Klinger teaches that pp65 PepMix is a pool of 138 partially overlapping peptides derived from CMV pp65 (see page 2, col 1 and page 4, col 2). Thus Klinger teaches that the plurality of antigens comprises a plurality of peptides derived from a protein. 
Regarding Claim 6 Klinger teaches a method wherein antigen specific cells were captured based on expression of the activation marker CD137 or CD107 (page 4, col 1-2).  Thus 
Regarding Claim 8 Klinger teaches that the sample is PBMC cells which are derived from peripheral blood (page 4, col 1). 
Klinger does not teach a method of determining the sequence of paired α and β TCR chains.
 However Kim teaches analysis of the paired i.e. matching TCR α and β -chain rearrangements of single human T cells is required for a precise investigation of clonal diversity, tissue distribution and specificity of protective and pathologic T-cell mediated immune
responses. Kim describes a multiplex RT-PCR based technology, which for the first time allows for an unbiased analysis of the complete sequences of both α and β chains of TCR from single T cells (abstract). Kim teaches that most techniques to analyze the human TCR repertoire were limited to TCR β -chain, i.e., they revealed only ‘‘half the truth’’, while an unbiased characterization of complete TCR molecules could not yet be achieved. Kim teaches that an unbiased characterization of the paired, i.e. complementary TCR α and β -chain from single human T cells, is required to define the specificity of T-cell responses (page 1, col 1-2). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger by determining the sequence of paired α and β TCR chains as suggested by Kim.  One of skill in the art would have been motivated to determine the sequence of paired α and β TCR particularly since Kim teaches that determining the sequence of only the β TCR only provides “half the truth”.  The skilled artisan would have known that the TCR complementarity determining region . 

7.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) as applied to claim 1 and in further view of Faham (US 2011/0207134 Pub 8/25/2011). 
	The teachings of Klinger in view of Kim are presented above.
The combination of Klinger and Kim does not teach a method wherein the tissue sample contains a population of T cells comprising at least 1000 T cells, wherein each different T cell of the population has a frequency within the population, and wherein the number of reaction mixtures in the plurality of reaction mixtures depends on said size of the population and the frequency of said T cells whose TCR chains or clonotypes are to be determined (clm 2). 
However Faham teaches sequencing TCR chains in tissues samples that comprise at least 1000 T cells (para 0055 and 0068).  It is a property of any sample that the different T cells will have different frequencies in the population. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger and Kim by using tissue samples comprising at least 1000 T cells as suggested by Faham.   In particular, Faham teaches that adequate sampling of the cells is an important aspect of interpreting the repertoire data. For example, starting with 1,000 cells creates a minimum frequency that the 
The combination of Klinger and Kim does teach a method wherein the tissue sample comprises tissue samples from a plurality of individuals (clm 7).
 However Faham teaches sequencing the immune cell repertoire in a study of samples from patients with disease(s) and optionally healthy controls at different times and, in the case of the patients with a disease, at different (and known) states of the disease course characterized by clinical data. The disease can be, for example, an autoimmune disease. The clonotypes whose level is correlated with measures of disease in these different states can be used to develop an algorithm that predicts the identity of a larger set of sequences that will correlate with disease as distinct from those that will not correlate with disease in all individuals (para 0130). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger by using a sample that comprises tissue from a plurality of individuals as suggested by Faham.   In particular, Faham teaches sequencing the immune cell repertoire in a study of samples from patients with disease(s) and optionally healthy controls at different times and, in the case of the patients with a disease, at different (and known) states of the disease course characterized by clinical data. (para 0130).  One of skill in the art would have been motivated to using samples comprising tissue from a plurality of individuals to search for and identify TCR chains/clonotypes that correlate with different disease states. 

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Faham (US 2011/0207134 Pub 8/25/2011) as applied to claims 1 and 2 above and in further view of Miconnet (J Immunol 2011 186:7039-7049 5/9/2011). 
	The teachings of Klinger, Kim, and Faham are presented above.
The combined references do not teach a method wherein the number of reaction mixtures in the plurality of reaction mixtures is selected so that the T cells are distributed among the reaction mixtures in accordance with a binomial model (clm 3). 
However Miconnet teaches that to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes, the following analysis was performed. The data have a hierarchical structure with the individuals nested in epitopes (i.e., a two-level structure). Therefore, the hierarchical log-normal Poisson and log-normal negative binomial I and II mixture count regression models were investigated, and the best-fitting model was assessed (page 7040, col 2). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger, Kim, and Faham by using a binomial model as suggested by Miconnet.  One of skill in the art would have been motivated to use a binomial model when sequencing antigen specific TCR particular since Miconnet teaches that this type of statistical analysis can be used to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes (page 7040, col 2). 
10 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Faham (US 2011/0207134 Pub 8/25/2011). 
	The teachings of Klinger are presented above.
Klinger does not teach a method wherein the tissue sample contains a population of T cells comprising at least 1000 T cells, wherein each different T cell of the population has a frequency within the population, and wherein the number of reaction mixtures in the plurality of reaction mixtures depends on said size of the population and the frequency of said T cells whose TCR chains or clonotypes are to be determined (clm 10). 
However Faham teaches sequencing TCR chains in tissues samples that comprise at least 1000 T cells (para 0055 and 0068).  It is a property of any sample that the different T cells will have different frequencies in the population. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger by using tissue samples comprising at least 1000 T cells as suggested by Faham.   In particular, Faham teaches that adequate sampling of the cells is an important aspect of interpreting the repertoire data. For example, starting with 1,000 cells creates a minimum frequency that the assay is sensitive to regardless of how many sequencing reads are obtained (para 0068). These teachings of Faham provide motivation to the skilled artisan to use a sample of at least 1000 T cells.  Further it would have been obvious to one of skill in the art to modify the number of reaction mixtures needed based on the size of the T cell population and the frequency of the T cells whose TCR chains/clonotypes are to be determined. 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) as applied to claim 1 and in further view of Faham (US 2014/0356339 claiming priority to PCT/US12/53530 Filed 8/31/2013). 
	The teachings of Klinger, Kim, and Faham are presented above.
The combined references do not teach a method wherein the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). 
However Faham discloses cancer vaccines which comprise one or more tumor antigens which is designed to stimulate a patient's immune system to mount an immune response that specifically destroys or shrinks a tumor. Faham teaches that tumor antigens may be incorporated into a cancer vaccine by gene-modified tumor cells (para 0085). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger and Kim, by determining the sequence of paired alpha and beta TCR chains specific for tumor antigens presented by gene modified cells as suggested by Faham for the benefit of being able to study the immune response that occurs following cancer vaccination.  

11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013) in view of Faham (US 2014/0356339 claiming priority to PCT/US12/53530 Filed 8/31/2013). 
	The teachings of Klinger and Faham are presented above.
The Klinger does not teach a method wherein the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). 

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Klinger by determining the sequence of paired alpha and beta TCR chains specific for tumor antigens presented by gene modified cells as suggested by Faham for the benefit of being able to study the immune response that occurs following cancer vaccination.  
 

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13a.	Claims 1, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012). Although the claims at issue are not identical, they are not patentably distinct from each.
Regarding Claim 1 both sets of claims are drawn to a method of determining the sequence of T-cell receptor chains specific for one or more antigens of interest in a sample comprising T cells specific for a plurality of antigen (see clm 1 of the patent).  Both sets of 

13b.	Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Faham (US 2011/0207134 Pub 8/25/2011). Although the claims at issue are not identical, they are not patentably distinct from each. 
	The patent and Kim are discussed above. The instant claims are different from the patents because they recite a method wherein the tissue sample contains a population of T cells comprising at least 1000 T cells, wherein each different T cell of the population has a frequency within the population, and wherein the number of reaction mixtures in the plurality of reaction mixtures depends on said size of the population and the frequency of said T cells whose TCR chains or clonotypes are to be determined (clm 2). However Faham teaches sequencing TCR chains in tissues samples that comprise at least 1000 T cells (para 0055 and 0068).  It is a property of any sample that the different T cells will have different frequencies in the population. Accordingly, it would have been obvious to have modified the method of the patent and Kim by using tissue samples comprising at least 1000 T cells as suggested by Faham.   In particular, Faham teaches that adequate sampling of the cells is an important aspect of interpreting the repertoire data. For example, starting with 1,000 cells creates a minimum frequency that the 


	The patent and Kim are discussed above. The instant claims are different from the patent because they state that number of reaction mixtures in the plurality of reaction mixtures is selected so that the T cells are distributed among the reaction mixtures in accordance with a binomial model (clm 3). However Miconnet teaches that to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes, the following analysis was performed. The data have a hierarchical structure with the individuals nested in epitopes (i.e., a two-level structure). Therefore, the hierarchical log-normal Poisson and log-normal negative binomial I and II mixture count regression models were investigated, and the best-fitting model was assessed (page 7040, col 2). Accordingly, it would have been obvious to have modified the method of the patent and Kim by using a binomial model as suggested by Miconnet.  One of skill in the art would have been motivated to use a binomial model when sequencing antigen specific TCR particular since Miconnet teaches that this type of statistical analysis can be used to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes (page 7040, col 2). 

13d.	Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013). Although the claims at issue are not identical, they are not patentably distinct from each. 


13e.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) in view of Faham (US 2014/0356339 claiming priority to PCT/US12/53530 Filed 8/31/2013). 
	The teachings of the patent and Kim are presented above. The instant claims are different than the claims of the patent because they state that the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). However Faham discloses cancer vaccines which comprise one or more tumor antigens which is designed to stimulate a patient's immune 

13f.	Claims 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Klinger (PLOS ONE Vol 8 Issue 9 e74231 9 pages Sept 19, 2013).
Regarding Claim 9 both sets of claims are drawn to a method of determining the sequence of T-cell receptor chains specific for one or more antigens of interest in a sample comprising T cells specific for a plurality of antigen (see clm 1 of the patent).  Both sets of claims are drawn to a method comprising (a) sequencing recombined nucleic acids encoding one or more TCR chain(s) or a portion thereof from a first portion of the sample to generate a first multiplicity of sequence reads obtained from T cells prior to antigen exposure of the sample, wherein the sequencing is high-throughput sequencing (see clm 1 step a of the patent).  Both sets of claims are drawn to a method comprising (b) partitioning a second portion of the sample comprising T cells into a plurality of reaction mixtures and exposing each reaction mixture of the plurality of reaction mixtures to a plurality of antigens (see clm 1 step b of the patent).  Both sets of claims comprise (c) for each reaction mixture in the plurality of reaction mixtures, isolating T cells that interact with one or more antigens in the plurality of antigens from the reaction mixture to obtain a subset of antigen-interacting T cells, wherein each of the subsets of antigen-

13g.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Klinger (PLOS ONE Vol 8 Issue 9 e74231 9 pages Sept 19, 2013) and in further view of Miconnet (J Immunol 2011 186:7039-7049 5/9/2011). Although the claims at issue are not identical, they are not patentably distinct from each. 
	The patent and Klinger are discussed above. The instant claims are different from the patent because they state that number of reaction mixtures in the plurality of reaction mixtures is selected so that the T cells are distributed among the reaction mixtures in accordance with a binomial model (clm 3). However Miconnet teaches that to estimate the number of clonotypes 

13h.	Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,066,265 in view of Klinger (PLOS ONE Vol 8 Issue 9 e74231 9 pages Sept 19, 2013) and  Faham (US 2014/0356339 claiming priority to PCT/US12/53530 Filed 8/31/2013). 
	The teachings of the patent and Klinger are presented above. The instant claims are different than the claims of the patent because they state that the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). However Faham discloses cancer vaccines which comprise one or more tumor antigens which is designed to stimulate a patient's immune system to mount an immune response that specifically destroys or shrinks a tumor. Faham teaches that tumor antigens may be incorporated into a cancer vaccine by gene-modified tumor cells (para 0085). Accordingly, it would have been obvious to have modified the method of the patent and Klinger, by determining the sequence of paired alpha and beta TCR 


14a.	Claims 1, 6, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Regarding Claim 1 both sets of claims are drawn to a method of determining the sequence of T-cell receptor chains specific for one or more antigens of interest in a sample comprising T cells specific for a plurality of antigen (see clm 1 of the patent).  Both sets of claims are drawn to a method comprising (a) sequencing recombined nucleic acids encoding one or more TCR chain(s) or a portion thereof from a first portion of the sample to generate a first multiplicity of sequence reads obtained from T cells prior to antigen exposure of the sample, wherein the sequencing is high-throughput sequencing (see clm 1 step a of the patent).  Both sets of claims are drawn to a method comprising (b) partitioning a second portion of the sample comprising T cells into a plurality of reaction mixtures and exposing each reaction mixture of the plurality of reaction mixtures to a plurality of antigens (see clm 1 step b of the patent).  Both sets of claims comprise (c) for each reaction mixture in the plurality of reaction mixtures, isolating T cells that interact with one or more antigens in the plurality of antigens from the reaction mixture to obtain a subset of antigen-interacting T cells, wherein each of the subsets of antigen-interacting T cells corresponds to one reaction mixture in the plurality of reaction mixtures (see clm 1 step c of the patent).  Both sets of claims comprise (d) for each of the subsets of antigen-specific T cells separated, sequencing recombined nucleic acids encoding one or more TCR 

14b.	Claims 2 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Faham (US 2011/0207134 Pub 8/25/2011). Although the claims at issue are not identical, they are not patentably distinct from each. 
	The patent and Kim are discussed above. The instant claims are different from the patents because they recite a method wherein the tissue sample contains a population of T cells 

14c.	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Miconnet (J Immunol 2011 186:7039-7049 5/9/2011). Although the claims at issue are not identical, they are not patentably distinct from each. 
	The patent and Kim are discussed above. The instant claims are different from the patent because they state that number of reaction mixtures in the plurality of reaction mixtures is selected so that the T cells are distributed among the reaction mixtures in accordance with a binomial model (clm 3). However Miconnet teaches that to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes, the following analysis was performed. The data have a hierarchical structure with the individuals nested in epitopes (i.e., a two-level structure). Therefore, the hierarchical log-normal Poisson and log-normal negative binomial I and II mixture count regression models were investigated, and the best-fitting model was assessed (page 7040, col 2). Accordingly, it would have been obvious to have modified the method of the patent and Kim by using a binomial model as suggested by 

14d.	Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) and Klinger (PLOS ONE Vol 8 Issue 9 e74231 Sept 19, 2013). Although the claims at issue are not identical, they are not patentably distinct from each. 
	The patent and Kim are discussed above. The instant claims are different from the patent because they require that the plurality of antigens is exposed to the reaction mixture for a predetermined amount of time (clm 4). The instant claims are different from the patent because they require that the plurality of antigens comprises a plurality of peptides derived from a protein (clm 5).  However Klinger teaches incubating PBMCs with two commercially available and partially overlapping peptide pools (pp65 PepMix and CEF+ pools from JPT Peptide Technologies) for 18 hours.  Klinger teaches that pp65 PepMix is a pool of 138 partially overlapping peptides derived from CMV pp65 (see page 2, col 1 and page 4, col 2). Thus Klinger teaches that the plurality of antigens comprises a plurality of peptides derived from a protein. Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the method the patent in view of Kim by exposing the antigens to the mixture for a predetermined amount of time so as to activate the T cells.  Further it would have been obvious to use antigens that comprise a plurality of peptides derived from a protein since this was well known in the art at the time of the invention for identifying antigen specific T cells. 

14e.	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745 in view of Kim (PLOS ONE Vol 7 Issue 5 e37338 May 23, 2012) in view of Faham (US 2014/0356339 claiming priority to PCT/US12/53530 Filed 8/31/2013). 
	The teachings of the patent and Kim are presented above. The instant claims are different than the claims of the patent because they state that the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). However Faham discloses cancer vaccines which comprise one or more tumor antigens which is designed to stimulate a patient's immune system to mount an immune response that specifically destroys or shrinks a tumor. Faham teaches that tumor antigens may be incorporated into a cancer vaccine by gene-modified tumor cells (para 0085). Accordingly, it would have been obvious to have modified the method of the patent and Kim, by determining the sequence of paired alpha and beta TCR chains specific for tumor antigens presented by gene modified cells as suggested by Faham for the benefit of being able to study the immune response that occurs following cancer vaccination.  

14f.	Claims 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745 in view of Klinger (PLOS ONE Vol 8 Issue 9 e74231 9 pages Sept 19, 2013).
Regarding Claim 9 both sets of claims are drawn to a method of determining the sequence of T-cell receptor chains specific for one or more antigens of interest in a sample comprising T cells specific for a plurality of antigen (see clm 1 of the patent).  Both sets of claims are drawn to a method comprising (a) sequencing recombined nucleic acids encoding one 


	The patent and Klinger are discussed above. The instant claims are different from the patent because they state that number of reaction mixtures in the plurality of reaction mixtures is selected so that the T cells are distributed among the reaction mixtures in accordance with a binomial model (clm 3). However Miconnet teaches that to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes, the following analysis was performed. The data have a hierarchical structure with the individuals nested in epitopes (i.e., a two-level structure). Therefore, the hierarchical log-normal Poisson and log-normal negative binomial I and II mixture count regression models were investigated, and the best-fitting model was assessed (page 7040, col 2). Accordingly, it would have been obvious to have modified the method of the patent and Klinger by using a binomial model as suggested by Miconnet.  One of skill in the art would have been motivated to use a binomial model when sequencing antigen specific TCR particular since Miconnet teaches that this type of statistical analysis can be used to estimate the number of clonotypes emerging in response to the different CMV- and EBV-derived epitopes (page 7040, col 2). 

14h.	Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,435,745 in view of Klinger (PLOS ONE Vol 8 Issue 9 
	The teachings of the patent and Klinger are presented above. The instant claims are different than the claims of the patent because they state that the plurality of antigens are presented by gene-modified cells expressing the antigens (clm 15). However Faham discloses cancer vaccines which comprise one or more tumor antigens which is designed to stimulate a patient's immune system to mount an immune response that specifically destroys or shrinks a tumor. Faham teaches that tumor antigens may be incorporated into a cancer vaccine by gene-modified tumor cells (para 0085). Accordingly, it would have been obvious to have modified the method of the patent and Klinger, by determining the sequence of paired alpha and beta TCR chains specific for tumor antigens presented by gene modified cells as suggested by Faham for the benefit of being able to study the immune response that occurs following cancer vaccination.  



15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA HANEY/Primary Examiner, Art Unit 1634